Case 2:20-cr-00127-RSL Document 21 Filed 11/25/20 Page 1of1

AQ 442 (Rev. D//LL} Artest Warrant

UNITED STATES DISTRICT COURT

for the

Western District of Washington

United States of America

v. )
GARY BOWSER ) Case No. CRI20-127 RSL (3)
)
)
)
)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

fname of person ta be arrested) = GARY BOWSER
who is accused of an offense or violation based on the following document filed with the court:

@ Indictment C) Superseding Indictment C1 Information 7 Superseding Information © Complaint

CI Probation Violation Petition (7 Supervised Release Violation Petition Violation Notice ( Order of the Court

Ehis offense is briefly described as follows:

Count 1: Conspiracy to Commit Wire Fraud, 18 U.S.C. § 1349; Count 2-5: Wire Fraud, 18 U.S.C. § 1343; Count 6:
Conspiracy to Circumvent Technological Measures and to Traffic in Circumvention Devices, 18 U.S.C. § 371; Count 7-10:
Trafficking in Circumvention Devices, 17 U.S.C. §1201{a})(2)(A} and §1204{a}(1}, and 18 U.S.C. § 2; and Count 41:
Conspiracy to Cammit Money Laundering, 18 U.S.C. § 1956(h)

Date: 08/20/2020 Tool Jess

issuing officer's signature

City and state: Seattle, Washington Mary Alice Theiler, United States Magistrate Judge

Printed nome cand tithe

 

Return

 

This warrant was received on ydare) O04 | 2u/zeea . and the person was arrested on (date; \o} 2 | 2020
al feity and state) Newel nD

ay Zate fice
Arresting officer's signature

Lon, Gib Dusm

Printed name and title

Date: \\

 

 

 

 
